Case 0:18-cv-63077-MGC Document 11 Entered on FLSD Docket 01/31/2019 Page 1 of 4



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.: 0:18-CV-63077

  KRISTOFFER COOPER,

         Plaintiff,

  v.

  RAS LAVRAR, LLC,

        Defendant.
  _______________________________________/

                                            STATEMENT OF CLAIM

         Pursuant to this Court’s Order of Court-mandated Requirements in FDCPA-Based Cases

  [D.E. 5], Plaintiff KRISTOFFER COOPER (“Mr. Cooper”), by and through undersigned counsel,

  files this Statement of Claim, and in support thereof, states the following:

  I.     CLASS CERTIFICATION SOUGHT

         1.        As set forth in the Complaint [D.E. 1] and summarized below, the collection letter

  Defendant RAS LAVRAR, LLC (“Defendant”) mailed to Mr. Cooper violates the FDCPA,

  specifically, § 1692g, as well as the FCCPA, as the form-based language Defendant utilizes in the

  collection letter fails to satisfy the requirements of 15 U.S.C. § 1692g. As a result, on information

  and belief, all collection letters Defendant mailed to Florida consumers similarly violate the

  FDCPA and FCCPA – and thus – this action appropriately seeks class certification.

  II.    RELEVANNT FACTS

         2.        Defendant is a Florida law firm that regularly attempts to collect consumer debts

  from Florida consumers and is otherwise an entity governed by both the FDCPA and FCCPA.




                                                                                                                   1|Page
                                                    Rodal Law, P.A.
        5300 NW 33rd Ave., Ste. 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                       www.Rodallaw.com
Case 0:18-cv-63077-MGC Document 11 Entered on FLSD Docket 01/31/2019 Page 2 of 4



          3.        On or about May 08, 2018, Defendant mailed Mr. Cooper a collection letter

  (attached hereto as Exhibit “A”) in an attempt to a collect a consumer debt. In the collection letter,

  Defendant stated that it (Defendant) was attempting to collect a debt and further identified the

  collection letter as being a “communication [] from a debt collector.”

          4.        The collection letter represents Defendant’s initial – and only – communication

  with Mr. Cooper in connection with the collection the consumer debt sought therein.

  III.    VIOLATION OF THE FDCPA & FCCPA

          5.        Due to the nature and timing of the collection letter, Defendant was required by 15

  U.S.C. § 1692g to provide Mr. Cooper with certain disclosures regarding Mr. Cooper’s dispute

  rights under the FDCPA. The below excerpt taken from the collection letter represents Defendant’s

  failed attempt to comply with the requirements of § 1692g(a)(3) and (4):




          6.        The above language fails to adequately inform the least sophisticated consumer of

  the dispute rights he or she enjoys under § 1692g(a)(3) and otherwise overshadows the dispute

  rights enjoyed by the consumer under § 1692g(a)(3) of the FDCPA. For a consumer to exercise

  his or her dispute rights under § 1692g(a)(3), i.e., prevent the underlying debt from being presumed

  valid, the consumer must notify the debt collector of the consumer’s dispute within a certain

  timeframe. Here, the collection letter does not inform the consumer that, to prevent the debt from

  being presumed valid, the consumer must notify Defendant of his or her dispute. Such lack of

  specificity wrongfully causes the least sophisticated consumer to erroneously believe, for example,


                                                                                                                    2|Page
                                                     Rodal Law, P.A.
         5300 NW 33rd Ave., Ste. 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                        www.Rodallaw.com
Case 0:18-cv-63077-MGC Document 11 Entered on FLSD Docket 01/31/2019 Page 3 of 4



  that the consumer can prevent the underlying debt from being presumed valid by disputing the

  debt orally with the purported creditor of the debt.

         7.        Furthermore, the language fails to adequately inform the consumer of the rights he

  or she enjoys under § 1692g(a)(4) and otherwise overshadows the dispute rights enjoyed by the

  consumer under § 1692g(a)(4) of the FDCPA. Assuming the consumer notifies Defendant in

  writing within the request timeframe that he or she disputes the underlying debt, Defendant does

  not satisfy its obligation(s) by mailing a copy of “any judgment” to the consumer. In the event of

  a properly invoked dispute under § 1692g(a)(4), a debt collector must either (a) provide the

  consumer with documentation and/or information that validates the underlying debt; or (b) if the

  underlying debt has been reduced to a judgment, provide the consumer with a copy of such

  judgment. See 15 U.S.C. § 1692g(a)(4). As such, the collection letter wrongfully causes the least

  sophisticated consumer to believe that, if he or she disputes the underlying debt in writing with

  Defendant, that Defendant’s only obligation is to provide the consumer with a copy of any

  judgment, even if the underlying debt has not been reduced to a judgment.

         8.        Accordingly, by and through the Collection Letter, Defendant violated § 1692g(a),

  § 1692g(b), and § 1692e of the FDCPA by failing to adequately inform the least sophisticated

  consumer of, unlawfully misrepresented to, and otherwise unlawfully overshadowed the rights the

  consumer enjoyed under § 1692g(a) of the FDCPA.

         9.        With respect to the FCCPA, Defendant, by attempting to collect a consumer debt

  without adequately informingly the consumer of the dispute rights he or she enjoys under §

  1692g(a), violated Fla. Stat. § 559.72(9) because, in doing so, Defendant was asserting the

  existence of a legal right with knowledge that the right does not exist, namely, attempting to collect

  a debt without complying with the requirements of § 1692g(a) of the FDCPA.

                                                                                                                   3|Page
                                                    Rodal Law, P.A.
        5300 NW 33rd Ave., Ste. 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                       www.Rodallaw.com
Case 0:18-cv-63077-MGC Document 11 Entered on FLSD Docket 01/31/2019 Page 4 of 4



  Dated: January 31, 2019
                                                                           Respectfully Submitted,

                                                                            /s/ Thomas J. Patti           .
                                                                           THOMAS J. PATTI, ESQ.
                                                                           Florida Bar No.: 118377
                                                                           E-mail: tom@rodallaw.com
                                                                           YECHEZKEL RODAL, ESQ.
                                                                           Florida Bar No. 91210
                                                                           E-mail: chezky@rodallaw.com
                                                                           RODAL LAW, P.A.
                                                                           5300 N.W. 33rd Ave., Suite 219
                                                                           Fort Lauderdale, Florida 33309
                                                                           Phone: (954) 367-5308
                                                                           Fax:      (954) 900-1208

                                                                           COUNSEL FOR PLAINTIFF

                                          CERTIFICATE OF SERVICE

         The undersigned certifies that on January 31, 2019, the forgoing was electronically served

  via e-mail to the party and/or parties listed below:


                                                                             /s/ Thomas J. Patti                            .
                                                                            THOMAS J. PATTI, ESQ.
                                                                            Florida Bar No.: 118377




                                                                                                                   4|Page
                                                    Rodal Law, P.A.
        5300 NW 33rd Ave., Ste. 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                       www.Rodallaw.com
